Case: 19-30027      Document: 00515223215         Page: 1    Date Filed: 12/04/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                           FILED
                                                                      December 4, 2019
                                      No. 19-30027
                                                                        Lyle W. Cayce
                                                                             Clerk
TAYLOR CARLISLE, individually and as Representative Member of a Class;
EMILE HERON, Individually and as Representative Member of a Class,

               Plaintiffs - Appellants

v.

PATRICIA KLEES, Officer,

               Defendant - Appellee




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:16-CV-3767


Before KING, JONES, and DENNIS, Circuit Judges.
PER CURIAM:*
       Plaintiffs-Appellants, two former participants in Jefferson Parish’s Drug
Court, brought this civil rights action under 42 U.S.C. § 1983. They alleged
that members of the Drug Court, acting in their official and individual
capacities, violated their constitutional rights to due process by jailing them




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 19-30027        Document: 00515223215           Page: 2     Date Filed: 12/04/2019



                                        No. 19-30027
for technical program violations without a hearing and for giving them “flat
time” sentences that did not allow the ability to earn credit for good behavior.
       The district court dismissed the claims against three defendants—a
Drug Court administrator, a supervisor, and a probation officer (collectively,
the Drug Court Administrators)—finding, inter alia, that the Drug Court
Administrators were entitled to Eleventh Amendment immunity from suit
seeking damages for actions taken in their official capacities and that Plaintiffs
lacked standing to bring injunctive and declaratory relief claims against the
Drug Court Administrators. A panel of this court affirmed that dismissal for
the reasons stated by the district court. Carlisle v. Mussal, 774 F. App’x 905,
905 (5th Cir. 2019). Now, Plaintiffs appeal the district court’s dismissal of their
claims against another Drug Court administrator, compliance officer Patricia
Klees. The district court concluded that, like the Drug Court Administrators,
Klees was entitled to Eleventh Amendment sovereign immunity from
Plaintiffs’ § 1983 damages claim against her in her official capacity and that
Plainitffs lacked standing to bring claims seeking declaratory or injunctive
relief against Klees.
       “Under the law of the case doctrine, an issue of fact or law decided on
appeal may not be reexamined either by the district court on remand or by the
appellate court on a subsequent appeal.” United States v. Matthews, 312 F.3d
652, 657 (5th Cir. 2002) (internal quotation marks and citation omitted).
Because Klees is identically situated to the Drug Court Administrators, 1 we




       1  Plaintiffs argued in the district court, and seem to argue before this court, that their
official-capacity claims against Klees differ from those against the other Drug Court
Administrators because “their official-capacity claims against Klees . . . are for acts that she
took in her capacity as a police officer for the City of Gretna rather than in her capacity as a
Drug Court administrator.” We agree with the district court that Plaintiffs’ allegations
against Klees are for acts committed in her capacity as a compliance officer for the Drug
Court, and therefore she is situated identically to the Drug Court Administrators.
                                                2
    Case: 19-30027       Document: 00515223215   Page: 3   Date Filed: 12/04/2019



                                  No. 19-30027
apply the law of the case doctrine and decline to disturb the earlier panel’s
ruling that the district court did not err in dismissing Plaintiffs’ official-
capacity damages claims based on Eleventh Amendment immunity and their
declaratory-or-injunctive-relief claims for lack of standing. See Carlisle, 774 F.
App’x at 905; In re Fisher, 640 F.3d 645, 649-50 (5th Cir. 2011).
      The district court also found that Plaintiffs failed to sufficiently plead a
§ 1983 damages claim against Klees in her individual capacity. The court
explained that Plaintiffs’ complaint “[did] not explicitly state that it asserts a
claim against Klees in her personal capacity, and in fact it does not mention
Klees in any section purporting to assert any claims against anyone in their
personal capacities.” Because “a § 1983 suit naming defendants only in their
‘official capacity’ does not involve personal liability to the individual
defendant,” Turner v. Houma Mun. Fire & Police Civil Serv. Bd., 229 F.3d 478,
483 (5th Cir. 2000), and Plaintiffs’ complaint did not contain a short and plain
statement seeking relief from Klees individually, the district court concluded
that no claims against Klees remained. We agree. See Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 555 (2007) (stating that Rule 8(a)(2) “requires only ‘a
short and plain statement of the claim showing that the pleader is entitled to
relief,’ in order to ‘give the defendant fair notice of what the claim is and the
grounds upon which it rests’” (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957))
(alteration omitted)).
      For these reasons, the judgment of the district court is AFFIRMED.




                                        3